 In the Matter of UNION PREMIER FOOD STORES, INC., A PENNSYLVANIACORPORATION; THE FOOD FAIR, INC. OF PENNSYLVANIA, A PENNSYL-VANIA CORPORATION; THE FOOD FAIR, INC., A NEW JERSEY CORPORA-TIONandUNITED RETAIL & WHOLESALE EMPLOYEES OF AMERICA,AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS iCase No. R-859Retail Grocery and FoodProductsIndustry-Investigation of Representatives:controversy concerning representationof employees:rival organizations; con-troversyas to appropriate bargainingunits-Contract:entered into subsequentto filing of petition;no bar to determination of representatives-UnitsAppropri-ate for Collective Bargaining:where considerations determinative of appropriateunit are such that either of two contentions is valid, decisive factor is thedesire of the employees involved;determination of dependent upon results ofseparateelections-Representatives:eligibility to participate in choice ; part-timeemployees-Elections OrderedMr. Joseph Castiello, Mr. Geoffrey Cunnif,andMr. Samuel G.Zack,for the Board.Mr. William B. Rudenko, Mr. Bernard L. Barkan,andMr. HarryShapiro,all of Philadelphia, Pa., andStein & Mandel, by Mr. LouisSteinandMr. Abraham B. Mandel,of Union City, N. J., for theCompanies.Mr. Nathan ZisermanandMr. Benjamin L. Gudes,both of Phila-delphia, Pa., for the United.Mr. Edward Davis,of Philadelphia, Pa., for Local 1357.Louis F. McCabeandWilliam J. O'Brien,of Philadelphia,Pa., forLocal 195 and Local 501.Mr. Albert J. Bader,of Philadelphia, Pa., for Local 18571.Mr. Harold Krieger,of Jersey City, N. J., for Local 584 and Local1245.Mr. John K. Keane,of Baltimore, Md., for Local 692.Mr. Victor A. Pascal,ofcounselto the Board.IThe words "Committeefor Industrial Organization" originally appeared in the cap-tion, butthe words"Congress of IndustrialOrganizations"have been substituted thereforin accordance with a motion which was granted bythe TrialExaminer at the secondhearing in this case.11 N. L. R. B., No. 27.270 UNION PREMIER FOOD STORES, INC., ET AL.SECOND SUPPLEMENTAL DECISIONANDAMENDED DIRECTION OF ELECTIONSFebruary 14, 1939271STATEMENT OF THE CASEOn April 27, 1938, United Retail & Wholesale Employees of Amer-ica, herein called the United, filed with the Regional Director for theFourth Region (Philadelphia, Pennsylvania) a petition and on May12, 1938, an amended petition, both petitions alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Union Premier Food Stores, Inc., The Food Fair, Inc. ofPennsylvania, and The Food Fair, Inc., herein collectively called theCompanies, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On May 20, 1938, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On June 10, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Companies, upon theUnited, upon Retail Clerks International Protective Association,Food Clerks and Managers Union, Local 1357, herein called Local1357, and upon Amalgamated Meat Cutters and Butcher Workmenof North America, Local 195, herein called Local 195, the latter twobeing labor organizations claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearingwas held on June 16, 17, 20, and 21, 1938, at Philadelphia, Pennsyl-vania, before Mapes Davidson, the Trial Examiner duly designatedby the Board.The Board, the Companies, the United, Local 1357,Local 195, and Storage Warehouse Employees Union, Local 18571,herein called Local 18571, a labor organization also claiming to rep-resent employees directly affected by the investigation, were repre-sented by counsel and participated in the hearing.On December 8, 1938, the Board issued a Decision and Direction ofElections.2On December 16, 1938, it issued an Amendment to theDirection of Elections.3The Direction of Elections, as amended, di-210 N. L. R. B. 370.3 10 N. L. R. B. 376. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDrected that elections by secret ballot be conducted within thirty-five(35) days from the date of the Direction among the full-time em-ployees within the following groups who were employed during thepay-roll period next preceding the date of the issuance of the Direc-tion and the part-time employees within the said groups who wereemployed by the Companies during any part of 3 of the 4 weeks nextpreceding the aforesaid date, excluding executives, supervisory em-ployees, and office workers :(a)The warehouse employees to determine whether they desire tobe represented by United Retail & Wholesale Employees of Americaor Storage Warehouse Employees Union, Local 18571, for the pur-poses of collective bargaining, or by neither;(b)The meat cutters and butchers to determine whether they de-sireto be represented by United Retail & Wholesale Employees ofAmerica or Amalgamated Meat Cutters and Butcher Workmen ofNorth America 4 for the purposes of collective bargaining, or byneither; and(c)All the remaining employees to determine whether they desireto be represented by United Retail & Wholesale Employees ofAmerica or Retail Clerks International Protective Association, FoodClerksand ManagersUnion,5 for the purposes of collective bargain-ing, or by neither.In its Decision, the Board stated that if a majority of the em-ployees in a group selected one of the A. F. of L. affiliates e to repre-sent them, the employees in said group should constitute a separatebargaining unit; that if a majority in any one or more of the groupsaccorded the United Retail & Wholesale Employees of America amajority, all the employees in the group or groups which so desig-nated the United should constitute a single bargaining unit.By letter dated December 23, 1938, John K. Keane, on behalf ofRetail Clerks International Protective Association, Local 692, hereincalled Local 692, filed with the Board objections to the inclusion ofretail clerksinBaltimorewithin the scope of the Direction ofElection.The letter stated that Local 692 was not a party to theproceedings before the Board and had no notice thereof.' In Its Decision,the Boardstated that the names of the respectiveinternationals withwhich Local 1357and Local 195 wereaffiliated were to appear on the ballots rather thanthe names of the locals themselves,inasmuchas the record showed that the jurisdictionof the localsdid not includeall the areasin which thestores ofthe Companiesare situ-ated.The Board also stated that if an international was designated as bargaining repre-sentative, that organization would be able to determine through its own procedure whatlocal or locals affiliatedwithitwere toeffectuate the bargaining.R See footnote 4.6 The labor organizations referredto as the A F. ofL. affiliates were the following :StorageWarehouseEmployeesUnion,Local 18571; Amalgamated Meat Cutters andButcher Workmen of North America ; and Retail Clerks International Protective Associa-tion,FoodClerksand Managers Union. UNION PREMIER FOOD STORES, INC., ET AL.273On December 30, 1938, Grocery and Food Clerk's Local 1245,R. C. I. P. A., affiliated with the American Federation of Labor,the local being herein called Local 1245, filed with the Board a peti-tion stating that it has jurisdiction over grocery and food clerksin the State of New Jersey; that it has among its members allpersons engaged as grocery and food clerks by the Food Fair, Inc.in the stores located in the town of West New York, county ofHudson, and the State of New Jersey, and in the city of Paterson,county of Passaic, and State of New Jersey; that the New JerseyFood Fair Inc. is not engaged in interstate commerce; and that saidlocal was not made a party to the proceedings and did not have anopportunity to be heard. In its petition, Local 1245 asked that ahearing be held relative to the petition unless the Board excludedfrom its Direction of Election the grocery and food clerks "em-ployed by the Food Fair Inc., particularly [in] markets locatedin the Town of West New York, County of Hudson, and State ofNew Jersey, and the City of Paterson, County of Passaic, and Stateof New Jersey" and further asked "a stay of any election in theState of New Jersey of the grocery and food clerks employed bythe Food Fair pending a determination of this petition."On January 5, 1939, the Board issued a Supplemental Decision,Order, and Second Amendment to Direction of Election 7 in which itfound that labor organizations claiming to represent employees di-rectly affected by the investigation of the Board were not notifiedof the proceeding before the Board and did not have an opportunityto be heard and that it was necessary to order the holding of anadditional hearing at which all parties having an interest in theproceedings might have an opportunity to participate and introducetestimony.The Board ordered that the Regional Director for theFourth Region provide for an additional appropriate hearing upondue notice to take further evidence in accordance with the Supple-mental Decision and that the elections be conducted at such time asthe Board might in the future direct.On January 10, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Companies andtheir attorneys; upon the American Federation of Labor individuallyand on behalf of its affiliated unions claiming jurisdiction over em-ployees of any of the Companies; upon Joseph A. Padway as attor-ney for the American Federation of Labor; upon the Committeefor Industrial Organization individually and on behalf of its affili-ated unions claiming jurisdiction over employees of any of theCompanies ; upon Lee Pressman as attorney for the Committee forT10 N.L. R. B. 877. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrial Organization'; upon the Retail Clerks International Pro-tective Association, Food Clerks and Managers Union, individuallyand on behalf of its locals claiming jurisdiction over employees ofany of the Companies; upon the Amalgamated Meat Cutters andButcherWorkmen of North America individually and on behalfof its locals claiming jurisdiction over employees of any of the Com-panies; upon StorageWarehouse Employees Union individuallyand on behalf of its locals claiming jurisdiction over employeesof any of the Companies; upon the United and its attorney; uponLocal 1357 and its attorney; upon Local 195 and its attorneys; uponLocal 1245 and its attorney; upon Local 692 and its attorney; uponLocal 18571 and its attorney; upon Amalgamated Meat Cutters andButcher Workmen of North America, Local 584, herein called Local584; and upon United Food Workers Industrial Union, Local 107.On January 16, 1939, Local 584 filed with the Board a petitionstating that it has jurisdiction over meat cutters and butchers inthe counties of Bergen, Passaic, and Hudson in the State of NewJersey; that it has among its members all persons engaged asbutchers by the Food Fair Inc. in the town of West New York, countyofHudson, and State of New Jersey, and in the city of Paterson,county of Passaic, and State of New Jersey ; that the New JerseyFood Fair Inc. is not engaged in interstate commerce; that saidlocal was not made a party to the proceedings and did not have anopportunity to be heard. In its petition, Local 584 asked that ahearing be held relative to the petition unless the Board excludedfrom its Direction of Election the butchers "employed by the FoodFair Inc. particularly in markets located in the Town of West NewYork, County of Hudson, and State of New Jersey, and the Cityof Paterson, County of Passaic, and State of New Jersey."Pursuant to the notice and a notice of change in place of hearingduly served upon the parties, a hearing was held on January 19, 20,and 21, 1939, at Philadelphia, Pennsylvania, before Webster Powell,the Trial Examiner duly designated by the Board. The Board, theCompanies, the United, Local 1357, Local 195, Local 18571, Local 584,Local 1245, Local 692, and Amalgamated Meat Cutters and ButcherWorkmen of North America, Local 501, herein called Local 501, alabor organization also claiming to represent employees directly af-fected by the investigation, were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner denied the motions made by the attorneys for Local1245, Local 584, and Local 692 to dismiss the proceeding upon theground that the Board lacked jurisdiction thereof and made rulings UNION PREMIER FOOD STORES, INC., ET AL.275on other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.The Board hereby withdraws the findings of fact and conclusionsof law set forth in its Decision of December 8, 1938.Upon theentire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESUnion Premier Food Stores, Inc., a Pennsylvania corporation,operates 12 retail food stores in Pennsylvania which sell meats,groceries, produce, seafoods, dairy products, and other food products.It owns the entire stock of The Food Fair, Inc. of Pennsylvania, aPennsylvania corporation, which operates 11 retail food stores inPennsylvania, and of The Food Fair, Inc., a New Jersey corpora-tion, which operates 6 retail food stores in New Jersey and 5 retailfood stores in Baltimore, Maryland. It also owns warehouses inPhiladelphia and Harrisburg, Pennsylvania, and in Baltimore, Mary-land.Employees are frequently interchanged among the Companiesand among the various stores and a single pay roll is kept for allthe employees.It was stipulated by counsel for the Companies that, "the presentapproximate annual sales of the business of the three corporations is$22,000,000"; that "each of said 34 stores and warehouses sells toand buys from all the other stores and warehouses"; that "merchan-dise shipments are made interchangeably between stores, warehousesand states in which the places of business of the corporations arelocated in every possible variety of manner"; that "the total amountofmerchandise purchased by the three corporations for the year1938 is $15,047,040.69"; that "the value of merchandise used andhandled by the warehouses of the three corporations, purchased andshipped in interstate commerce to said warehouses from numerouspoints outside the State in which the particular warehouse is situated,is approximately $9,000,000"; that "approximately 90% of the mer-chandise used or handled by the warehouses of the three corpora-tions is purchased and shipped to said warehouses from numerouspoints outside the state (in which) the particular warehouse issituated"; and that "approximately 600/-0 of the said merchandise isin turn purchased by and shipped to stores outside the state in whichthe particular warehouse is situated."It was also stipulated that for all practical purposes the Com-panies "constitute interdependent corporations having a unity of 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDownership, operations and management" and that they "are now, andhave been for a long period of time, engaged in interstate commerceand are, therefore, subject to the jurisdiction of the National LaborRelations Board."II. THE ORGANIZATIONS INVOLVEDUnited Retail & Wholesale Employees of Americaisa labororganization affiliated with the Congress of Industrial Organizations,admitting to its membership all employees of the Companies, exceptoffice workers, supervisors, and superintendents.Retail Clerks International Protective Association, Food Clerksand Managers Union, is a labor organization affiliated with theAmerican Federation of Labor, admitting to its membership, throughits locals, all employees of the Companies, except executives, officeemployees,warehousemen, and, in somecases,meat cutters andbutchers.The jurisdiction of its Local 1357, according to its presi-dent and business agent, includes the territory "from Linwood, NewJersey, South to Cape May, North to Easton, Pennsylvania, andSouth to New Castle, Delaware," but does not extend to Maryland.The jurisdiction of its Local 692, according to its business agent andfinancial secretary, extends over an area within 5 miles of Baltimoreand includes the 5 stores in Baltimore.The jurisdiction of its Local1245 appears to be limited to the territory in the State of New Jerseybetween the "Hudson River and the Delaware River and from HighPoint, Sussex County, to Trenton."Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica is a labor organization affiliated with the American Fed-eration of Labor, admitting to its membership, through its locals,employees of the Companies who work in its meat departments.The jurisdiction of its Local 195, according to its financial secretary,"runsWestward from Hammonton, New Jersey,as far asReading,Pennsylvania ; from Trenton, New Jersey, on the North to Wilming-ton, Delaware, on the South, to, but not including Wilmington." ItsLocal 501 was formed at Atlantic City, New Jersey, its jurisdictionincluding the territory "from Hammonton, New Jersey, East to theEast Coast" and from "Asbury Park, New Jersey, on the North toCape May Point, New Jersey, on the South."The jurisdiction of itsLocal 584 includes Hudson, Bergen, and Passaic counties, NewJersey.StorageWarehouse Employees Union, Local 18571, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership warehouse employees of the Companies. UNION PREMIER FOOD STORES, INC., ET A.L.III.THE QUESTION CONCERNING REPRESENTATION277Sometime prior to 1938 Local 1357, Local 195, and Local 18571began to organize and thereafter presented to the Companies pro-posed agreements covering the clerical employees, the meat cuttersand butchers, and the warehouse employees, respectively.Althoughthe Companies apparently negotiated with the three labor organiza-tions from such time until the early part of 1938, the negotiationsfailed to result in the execution of any agreements.Accordingly,picketing of certain of the stores of the Companies began aboutMarch 24, 1938.During the latter part of 1937, Local 692 began an organizationalcampaign among employees at the Baltimore, Maryland, stores and itsecured a charter on April 13, 1938.Local 692 claims to representa majority of the employees at the Baltimore stores eligible to itsmembership.During March 1938, the United began organizing employees of theCompanies and claims to represent a majority of the employees ofthe Companies within an appropriate unit.Local 584 states that after the first part of August 1938 it enteredinto agreements with The Food Fair Inc. whereby the latter agreedthat jobs in the meat departments at the stores which the Companyhad opened at West New York and Paterson, New Jersey, would befilled by members of Local 584. Inasmuch as any such agreementswere made subsequent to the date on which petitions had been filedwith the Regional Director asking an investigation and certificationof representatives for employees of the Companies and while theBoard was conducting its investigation, the agreements do not consti-tute a bar to any investigation or certification of representatives.8In its petition, Local 1245 stated that it "has among its membersall persons engaged as grocery and food clerks by The Food FairInc." in its West New York and Paterson stores.We find that a question -has arisen concerning the representation ofemployees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companies8SeeMatter of Standard Cap d Seal Company; Fargo Cap CorporationandLodge 804,International Association of Machnntists,10 N. L.R B. 466;Matter ofUnitCast Cor-porationandSteelWorkers Organizing Committee,7N. L R.B. 129;Matter of PacificLumber Inspection Bureau,Inc.andNorthwest Lumber Inspector'sUnion,Local No.20,877, 7 N. L. R.B. 529; andMatter of California Wool Scouring CompanyandTextileWorkers Organizing Committee.5 N. L. R. B. 782164275-39-vol xi-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andhas led and tends to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe United seeks a bargaining unit composed of all employees oftheCompanies, excluding executives, supervisory employees, andoffice workers. It states in support of this unit that there is a com-munity of interest among all of the said employees as regards collec-tive bargaining and that, due to frequent transfer of employeesamong the various stores and warehouses and among the variousdepartments, more than one bargaining unit is impractical.three bargaining units among the employees of the Companies, ex-cluding executives, supervisory employees, and office workers.Theyasked for one unit composed of warehouse employees of the Com-panies; a second unit composed of meat cutters and butchers of theCompanies; and a third composed of the remaining employees of theCompanies.They claimed that there are distinct craft groups amongthe employees and that more effective bargaining is possible if suchemployees are established in separate bargaining units.At the second hearing, Local 195 and Local 501 took the positionthat there should be established one bargaining unit composed of themeat cutters and butchers employed by the Companies within the areacovered by the jurisdiction of Local 195 and a separate bargainingunit composed of meat cutters and butchers employed by the Com-panies within the area covered by the jurisdiction of Local 501.Local 692 contended that the clerks of the five stores at Baltimore.Maryland, constitute a separate appropriate unit.Local 584 claimedas appropriate a separate bargaining unit composed of the meatcutters and butchers of the West New York and Paterson, NewJersey, stores.Local 1245 did not state its position relative to theappropriate unit or units.We have noted in Section I above that Union Premier Food Stores,Inc., owns the entire stock of The Food Fair Inc., of Pennsylvaniaand The Food Fair, Inc. All three companies have their principalplace of business at the same location in Philadelphia.The officers.1nd directors of the three companies are substantially identical.TheCompanies are operated as an integrated business enterprise underone central management in Philadelphia which directs,their policies,,It is to be noted in this connectionthat the United States Circuit Court of Appealsrot the Third Circuit stated,in an opiniondated August 2 1988 (98 F (2d) $;2I), in acase involving the Companies and several of the labor organizationshere in\otved, thatthe Companies are "separate and distinct,but are component and interdependentunits ofa single enterprise"and that they "are now and for many years hay a been engaged intbuying, selling and shipping merchandise in interstate commerce " UNION PREMIER FOOD STORES, INC., ET AL.279All hiring and discharging of employees is made by or subject toreview by the central office.Under the circumstances, we concludethat the bargaining unit or units should be based on employees ofall three companies and that separate bargaining units should not beestablished on the basis of employees in particular stores or in par-ticular geographical areas.We now turn to the question as to whether the warehousemen andthe meat cutters and butchers of the Companies, respectively, mayappropriately be held to constitute separate bargaining units orwhether such employees are properly included in one unit with theother employees of the Companies.The facts set forth above indi-cate the feasibility of the latter approach.The fact that a'numberof employees are rather permanently assigned to particular typesof work and that the warehouse employees on the one hand andthe meat cutters and butchers on the other hand are rather welldefined groups indicates the feasibility of the former approach.Un-der the circumstances, we conclude that the desires of the employeesthemselves should be determinative.10We conclude, moreover, thatthe desires of the employees can best. be ascertained by elections bysecret ballot.Since it appears from the record that the respectiveJurisdictions of Local 1357, Local 19'5, Local 501, Local 584, Local1245, and Local 692 do not include all the areas in which stores ofthe Companies are situated, we shall place on the ballots the namesof the internationals with which these locals are affiliated ratherthan the names-of the locals themselves. If an international is desig-nated as bargaining representative, that organization will be ableto determine through its own procedure what local or locals affiliatedwith it are to effectuate the bargaining.We will, therefore, order the following elections among the fol-lowing employees of the Companies, excluding executives, supervisoryemployees, and office workers : One among the warehouse employeesto determine whether they desire to be represented by the Unitedor by Local 18571, or by neither ; one among the meat cutters andbutchers to determine whether they desire to be represented by theUnited or by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, or by neither; and the third among the remainingemployees of the Companies to determine whether they desire to berepresented by the United or by Retail Clerks International Pro-tective Association, Food Clerks and Managers Union, or by neither.If a majority of the employees in any group select one of the or-ganizations affiliated with the American Federation of Labor to,represent them, the employees in said group shall constitute a sep-arate bargaining unit. If a majority of the employees in any one10 SeeMatter of The GlobeMachine and Stamping CoandMetal Polishers Union,Local,No. 3;International Association of Machinists, Ds8trict No 54; Federal Labor Union18788,andUnitedAutomobileWorkers of America,3 N. L. R. B. 294. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDor more of the groups accord the United a majority, all the employeesin the group or groups which so designate the United shall constitutea single bargaining unit.-All the labor organizations participating in the hearings, exceptLocal 584, apparently took the position that regular part-time em-ployees of the Companies should be allowed to participate in any elec-tion, but that temporary part-time employees or transients should beexcluded from such participation.Local 584 contended that the dis-tinction between regular part-time employees and temporary part-time employees did not exist among the meat cutters and butchersemployed at the West New York and Paterson stores.The Companiescontended that persons not working full time are temporary em-ployees and that only full-time employees should be deemed employeesof the Companies. If a part-time worker was employed by any ofthe Companies during part of 3 of the 4 weeks immediately preced-ing the date of the Amended Direction of Elections hereinafter pro-vided for, we conclude that he may fairly be considered as a regularpart-time employee.All such employees will be allowed to participatein the elections herein ordered.Accordingly the persons eligible tovote in the three elections will be the full-time employees within thethree respective groups specified above who were employed by theCompanies during the pay-roll period next preceding the date of theissuance of the said Amended Direction of Elections and the part-time employees within said groups who were .employed by the Com-panies during any part of 3 of the 4 weeks next preceding the saiddate.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Union Premier Food Stores, Inc., The FoodFair, Inc. of Pennsylvania, and The Food Fair, Inc., within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.AMENDED DIRECTION OF ELECTIONSThe Direction of Elections issued by the Board on December 8,1938, as amended by the Orders of the Board dated December 16, 1938,and January 5, 1939, are hereby withdrawn and, by virtue of and pur-suant to the power vested in the National Labor Relations Board bySection 9 (c) of the National Labor Relations Act, 49 Stat. 449, andpursuant to Article III, Section 8, of National Labor Relations BoardRules and Regulations-Series 1, as amended, it is hereby UNION PREMIER FOOD STORES, INC., ET AL.281DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with UnionPremier Food Stores, Inc., The Food Fair, Inc., of Pennsylvania, andThe Food Fair, Inc., elections by secret ballot shall be conducted with-in thirty (30) days from the date of this Amended Direction of Elec-tions under the direction and supervision of the Regional Director forthe Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the full-time employees within thegroups described below who were employed by the Companies duringthe pay-roll period next preceding the date of this Amended Direc-tion of Elections and the part-time employees within the said groupswho were employed by the Companies during any part of 3 of the 4weeks next preceding the aforesaid date, excluding executives, super-visory employees, and office workers :(a)The warehouse employees to determine whether they desire tobe represented by United Retail & Wholesale Employees of America,affiliated with the Congress of Industrial Organizations, or StorageWarehouse Employees Union, Local 18571, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining, orby neither;(b)The meat cutters and butchers to determine whether they desireto be represented by United Retail & Wholesale Employees of America,affiliated with the Congress of Industrial Organizations, or Amalga-mated Meat Cutters and Butcher Workmen of North America, affili-ated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither;(c)All the remaining employees to determine whether they desireto be represented by United Retail & Wholesale Employees of America,affiliated with the Congress of Industrial Organizations, or RetailClerks International Protective ,Association, Food Clerks and Man-agers Union, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.